Exhibit 10.3

 

EXECUTION DRAFT

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective as of
September 11, 2015 (the “Effective Date”), is entered into by and among 99 Cents
Only Stores LLC, a California limited liability company (the “Company”) and
Geoffrey J. Covert (“Executive”).

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

1.                                      Employment.

 

(a)                                 Term.  The term of this Agreement shall
commence on September 11, 2015 (the “Start Date”) and shall continue until the
fourth anniversary of the Start Date, unless earlier terminated pursuant to
Section 4 hereof (the “Initial Term”); provided, that on the last day of the
Initial Term, the term of this Agreement automatically shall be extended for one
additional year, unless earlier terminated pursuant to Section 4 hereof, unless,
not later than 90 days prior to the expiration of the Initial Term, either party
gives written notice to the other that the term of this Agreement will not be
extended.  The Initial Term, together with any extension, collectively shall be
referred to as the “Term.” After the Term, Executive’s continued employment with
the Company, if any, shall be pursuant to such terms and conditions as Executive
and the Company may agree.

 

(b)                                 Duties and Responsibilities.  During the
Term, Executive shall serve as the full-time President and Chief Executive
Officer of the Company and shall have the duties and responsibilities
customarily associated with such position, and such additional duties and
responsibilities as may from time to time be assigned to him by the Board of
Directors (the “Board”) of the Company’s parent, Number Holdings, Inc.
(“Parent”).  Executive shall report directly to the Board.  Executive shall also
serve on (or following an initial public offering of Parent, will be nominated
to) the Board for so long as Executive serves as the Chief Executive Officer of
the Company and Parent is the parent of the Company.  Executive shall not
receive any separate compensation for his Board service. Executive shall
(i) devote his full business time to the business and affairs of the Company,
(ii) not engage in any other business activities, as a director, officer,
employee or consultant or in any other capacity, whether or not he receives
compensation therefor and (iii) observe and comply with all rules, regulations,
policies and practices of the Company.  Executive shall principally perform his
duties at the Company’s headquarters in Los Angeles County, California. 
Notwithstanding the foregoing, Executive may serve on the boards of charitable,
civic or religious organizations, engage in charitable and community affairs and
activities, and manage his personal investments; provided that such activities
do not interfere with the performance of Executive’s duties and responsibilities
hereunder.

 

2.                                      Compensation.

 

(a)                                 Base Salary.  So long as he remains employed
by the Company, during the Term Executive shall be paid a base salary (“Base
Salary”), which initially shall be at the annual rate of $900,000, payable in
installments, at least monthly, consistent with the Company’s normal payroll
practices.

 

--------------------------------------------------------------------------------


 

(b)                                 Annual Incentive Bonus.

 

(i)                                     Beginning with fiscal year 2017,
Executive shall be eligible to earn an annual incentive bonus (“Annual Bonus”)
for each fiscal year of the Company under a bonus plan approved by the Board or
an authorized committee thereof.  Executive’s target Annual Bonus shall be 100%
of the Base Salary in effect at the beginning of such fiscal year. Executive’s
maximum Annual Bonus shall be 200% of the Base Salary in effect at the beginning
of such fiscal year. The actual level of payment will be contingent upon
achieving applicable performance goals as determined by the Board or an
authorized committee thereof.  For fiscal year 2016, Executive’s Bonus shall be
100% of the Base Salary, provided that any bonus for fiscal year 2016 shall be
prorated for the period of Executive’s actual employment with the Company
(“Guaranteed Bonus”).

 

(ii)                                  Except as provided in Section 4 hereof, no
Bonus shall be earned until the date that such Bonus is paid, and Executive must
be an employee in good standing on such date to earn any such Bonus and each
Bonus shall be paid in the first calendar year that ends following the end of
the fiscal year relating to such Bonus.  Payment of each such Bonus will be
based on the evaluation of the level of achievement of performance goals by the
Board, or an authorized committee thereof, in its reasonable discretion.

 

(c)                                  Option Awards.  Subject to the approval of
the Compensation Committee of the Board and pursuant to the terms of Parent’s
2012 Stock Incentive Plan (the “Equity Plan”), as soon as practicable following
the Start Date, Executive shall be granted options to purchase shares of common
stock of Parent in substantially the forms attached hereto as Exhibit A and
Exhibit B.

 

3.                                      Employee Benefits.

 

(a)                                 Business Expenses.  Upon timely submission
of itemized expense statements and other documentation in accordance with the
procedures specified by the Company, Executive shall be entitled to
reimbursement for actual out-of-pocket business and travel expenses duly
incurred by Executive during the Term in the course of his duties hereunder, in
accordance with the policies of the Company then in effect generally applicable
to senior executives of the Company.

 

(b)                                 Transition Program.  Executive shall be
eligible to participate in the Transition Program described in Exhibit C.

 

(c)                                  Relocation.

 

(i)                                     The Company shall reimburse Executive
for reasonable out-of-pocket expenses for the transfer of household goods from
Executive’s former residence in Ohio to Executive’s property in Florida or
California incurred on or after the Effective Date and on or prior to the first
anniversary thereof, up to a maximum of $50,000.

 

(ii)                                  The Company shall reimburse Executive for
out-of-pocket costs associated with leasing temporary housing in the Los
Angeles, California metropolitan area, not to exceed the monthly cost of the
temporary housing leased by Executive as of the Effective Date, beginning on the
later of (A) the Effective Date and (B) the date Executive establishes residency
in California until the earlier of (x) the six-month anniversary of the first
day of such lease and (y) the six-month anniversary of the Effective Date.

 

2

--------------------------------------------------------------------------------


 

(iii)                               All expense reimbursements, including the
transfer of household goods, are subject to the Company’s and Parent’s policies
in effect from time to time.  Executive must be employed by the Company on the
date of reimbursement.  In no event shall Executive be able to determine the
year of payment of any reimbursement.

 

(d)                                 Benefit Plans.  So long as he remains
employed by the Company, during the Term Executive shall be entitled to
participate in the Company’s employee benefit plans and programs (“Benefit
Plans”) as they may exist from time to time, in each case as offered by the
Company to its senior executives generally, subject to the terms and conditions
thereof.  Nothing in this Agreement shall require the Company to maintain any
Benefit Plan, or shall preclude the Company from terminating or amending any
Benefit Plan from time to time.

 

(e)                                  Vacation.  Executive shall be entitled to
six weeks of vacation time per year (pro-rated for any partial years) to be
accrued and used in accordance with the Company’s vacation policy for senior
executives.  Executive acknowledges that given his position at the Company,
Executive will remain generally available and accessible to the Company’s senior
managers through an electronic means of communication when reasonably possible.

 

4.                                      Termination of Employment.  This
Agreement may be terminated in accordance with this Section 4.

 

(a)                                 For Cause.  The Company may terminate
Executive’s employment for “Cause” immediately upon written notice for any of
the following reasons: (i) Executive’s (A) being indicted for or charged with a
felony under United States or applicable state law or (B) conviction of, or plea
of guilty or nolo contendere to a misdemeanor where imprisonment is imposed
(other than for a traffic-related offense); (ii) perpetration by Executive of an
illegal act, dishonesty, or fraud that could cause economic injury to the
Company, Parent or any of their subsidiaries; (iii) Executive’s insubordination,
refusal to perform his duties or responsibilities for any reason other than
illness or incapacity; (iv) Executive’s unsatisfactory performance of his
material duties for the Company, Parent or any of their subsidiaries, after
written notice thereof (if such a breach is capable of correction), unless
Executive fully corrects his unsatisfactory performance within 30 days following
receipt of such notice, as determined by the Board or a duly authorized
committee thereof; (v) willful and deliberate failure by Executive to perform
his duties after he has been given notice and an opportunity to effectuate a
cure as determined by the Company; (vi) Executive’s willful misconduct or gross
negligence with regard to the Company, Parent or any of their subsidiaries;
(vii) Executive’s unlawful appropriation of a material corporate opportunity;
(viii) Executive’s breach of (A) any confidentiality or other restrictive
covenant entered into between Executive and the Company or any of its
affiliates, including the Fair Competition Agreement or (B) any other agreement
with the Company or any of its affiliates; or (ix) Executive’s failure to start
providing services to the Company on the Start Date in accordance with this
Agreement for any reason.

 

3

--------------------------------------------------------------------------------


 

Upon termination of Executive’s employment for Cause, neither the Company, nor
any of its affiliates, shall be under any further obligation to Executive,
except the Company’s obligation to pay (A) all accrued but unpaid Base Salary to
the date of termination within 30 days following such termination, less all
applicable deductions, (B) any accrued but unused vacation, (C) any earned and
vested benefits and payments pursuant to the terms of any Benefit Plan and
(D) all unreimbursed business expenses incurred and properly submitted in
accordance with this Agreement (the payments and benefits described in
subsections (A) through (D) herein shall be referred herein as the “Accrued
Benefits”).

 

(b)                                 Without Cause; Good Reason.

 

(i)                                     The Company may terminate Executive’s
employment at any time without Cause immediately upon delivery of written
notice.

 

(ii)                                  Executive may terminate Executive’s
employment at any time for Good Reason (as defined in Section 4(b)(v)) by giving
written notice to the Company of his good faith belief that Good Reason exists
within 60 days thereof, which notice shall describe the circumstances thereof;
provided that (A) the Company shall have 30 days following receipt of such
notice to cure such circumstance(s), and (B) Executive terminates his employment
within 15 days following the expiration of the Company’s cure period without the
Company curing such circumstance(s).

 

(iii)                               Upon termination of Executive’s employment
by the Company without Cause or by Executive for Good Reason, in each case
during the Term, in addition to the Accrued Benefits, Executive shall be
entitled to receive from the Company (A) an amount equal to Executive’s Base
Salary, payable in equal installments over 12 months following termination of
employment in accordance with the Company’s regular payroll schedule, commencing
on the first regularly scheduled payroll date on or after the 60th day following
termination of employment and (B) if such termination is during the last six
months of any fiscal year, a pro-rated share of the Annual Bonus payable
pursuant to Section 2(b)(i) hereof (based on the period of actual employment) to
which Executive would have been entitled had Executive worked for the full
fiscal year during which the termination occurred, based on the actual level of
achievement of the applicable goals for such fiscal year (the “Pro-rata Bonus”),
payable in a lump sum when bonuses are paid to executives generally and in
accordance with Section 2(b)(ii).  Neither the Company nor any of its affiliates
shall be under any further obligation to Executive.

 

(iv)                              The foregoing payments shall be contingent on
(A) Executive executing and delivering to the Company a release of claims
against the Company substantially in the form attached hereto as Exhibit D
(subject to any modifications necessary to render such release fully enforceable
under applicable law, as determined by the Company) (“Release”), and such
Release becoming effective by the 60th day following Executive’s termination of
employment and (B) Executive’s continued compliance with all post-termination
restrictive covenants applicable to Executive, including the covenants contained
in the Fair Competition Agreement.  Any installments delayed pursuant to the
foregoing sentence shall be paid with the first such payment on the first
regularly schedule payroll date on or after the 60th day following termination
of employment.  A termination of Executive’s employment under this
Section 4(b) does not include a termination of employment by reason of
Executive’s Disability (as defined below) or upon the death of Executive, or the
Company’s timely notice of its option not to extend the Term.

 

4

--------------------------------------------------------------------------------


 

(v)                                 “Good Reason” shall mean a material breach
of this Agreement by the Company without Executive’s written consent.

 

(c)                                  Resignation without Good Reason.  Executive
may resign his employment without Good Reason upon providing the Company 30
day’s prior written notice; provided, that the Company shall have the right to
accelerate Executive’s termination date to an earlier date than specified in
Executive’s notice.  In the event of such resignation by Executive, neither the
Company nor any of its affiliates shall be under any further obligation to
Executive, except the Company’s obligation to pay the Accrued Benefits.

 

(d)                                 Disability; Death.  The Company may
terminate Executive’s employment if Executive experiences a “Total Disability”
(or equivalent) as defined under the Company’s Long Term Disability Plan in
effect at the time of the disability (or, if no Long Term Disability Plan is in
effect at the time of the disability, if executive becomes disabled within the
meaning of Section 409A (as defined below)) (a “Disability”).  In the event that
Executive’s employment is terminated by reason of Executive’s Disability or upon
the death of Executive, in addition to the Accrued Benefits, Executive shall be
entitled to receive from the Company the Pro-rata Bonus, payable in a lump sum
when bonuses are paid to executives generally and in accordance with
Section 2(b)(ii).  Neither the Company nor any of its affiliates shall be under
any further obligation to Executive or his estate.  The foregoing payments shall
be contingent on Executive (or Executive’s estate, as applicable) executing and
delivering to the Company a Release, and such Release becoming effective by the
60th day following Executive’s termination of employment.

 

(e)                                  Compliance with Injunction.  If Executive
is enjoined from working for the Company, (i) Executive shall comply with such
injunction, (ii) Executive shall immediately cease working for the Company,
(iii) the Term of this Agreement shall immediately cease, (iv) the Company shall
make no further payments to Executive pursuant to this Agreement or otherwise,
(v) neither the Company nor any of its affiliates shall have any further
obligations to Executive pursuant to this Agreement or otherwise.

 

(f)                                   Cooperation.  Following termination of
employment for any reason, Executive shall (i) cooperate with the Company and
its affiliates and their respective counsel, as reasonably requested by the
Company, to effect a transition of Executive’s responsibilities and to ensure
that the Company is aware of all matters being handled by Executive and
(ii) cooperate and provide assistance to the Company and its affiliates and
their respective counsel at the Company’s reasonable request in connection with
any action, suit or proceeding brought by or against the Company or any of its
affiliates (or in which any of them is or may be a party) or that relates in any
way to Executive’s employment by the Company.  The Company shall reimburse
Executive promptly for actual out-of-pocket expenses incurred by him in
connection with assisting the Company in the manner described in the immediately
preceding sentence in accordance with the policies of the Company then in effect
generally applicable to senior executives of the Company. If Executive is
subpoenaed to give testimony (in a deposition, court proceeding or otherwise)
that in any way relates to the Company or any of its affiliates or Executive’s
employment with

 

5

--------------------------------------------------------------------------------


 

the Company, Executive shall give prompt notice of such request to the Company,
and shall make no disclosure until the Company has had a reasonable opportunity
to contest the right of the requesting party or entity to such disclosure.  In
addition, the Company shall compensate Executive for such cooperation pursuant
to this Section 4(f) at a rate of $500 per hour, provided that if Executive is
required to provide such cooperation away from his primary residence, such
compensation shall not be less than $3,000 per day.  Upon termination for any
reason, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company or any of its subsidiaries. Executive’s
obligations under this Section 4(f) shall survive the termination of Executive’s
employment and the termination of the Agreement.

 

5.                                      Other Agreements.  Executive shall
execute and deliver to the Company the Fair Competition Agreement and the
Arbitration Agreement, attached hereto as Exhibits E and F, respectively, on or
before the Effective Date.  Such execution and delivery is a condition to the
effectiveness of this Agreement. Executive shall at all times comply with the
Fair Competition Agreement.

 

6.                                      Withholding.  The Company may withhold
from all amounts payable to Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation and any additional
withholding to which Executive has agreed.

 

7.                                      Section 409A.  Notwithstanding anything
herein to the contrary:

 

(a)                                 The Company does not guarantee to Executive
any particular tax treatment relating to the payments and benefits under this
Agreement.  It is intended that such payments and benefits be exempt from, or
comply with, Section 409A of the Internal Revenue Code (the “Code”) and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”),
and all provisions of this Agreement shall be administered, interpreted and
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  Notwithstanding any other provision hereof, in no
event shall the Company be liable for, or be required to indemnify Executive
for, any liability of Executive for taxes or penalties under Section 409A or
otherwise.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided, that this clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within ten calendar days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.  If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Section 409A, each installment shall
be treated as a separate payment.

 

(e)                                  Notwithstanding any other provision of this
Agreement, if at the time of the Executive’s termination of employment, he is a
“specified employee,” determined in accordance with Section 409A, any payments
and benefits provided under this Agreement that constitute “nonqualified
deferred compensation” subject to Section 409A that are provided to the
Executive on account of his separation from service shall not be paid until the
first day of the seventh month following such date of termination, or if
earlier, within 60 calendar days after Executive’s death to the personal
representative of Executive’s estate.

 

8.                                      Miscellaneous.

 

(a)                                 Governing Law.  This Agreement, and any
contest, dispute, controversy or claim arising hereunder or related hereto
(collectively, “Disputes”), shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of law
principles that would require the application of the laws of another
jurisdiction.

 

(b)                                 Assignment and Transfer.  Executive’s rights
and obligations under this Agreement shall not be transferable by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void.  This Agreement shall inure to the benefit of, and be binding upon and
enforceable by, any purchaser of substantially all of the Company’s assets, any
successor to the Company or any assignee thereof.

 

(c)                                  Entire Agreement.  This Agreement contains
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof, and supersedes any prior or contemporaneous
written or oral agreements, representations and warranties between them
respecting the subject matter hereof (including the Employment Term Sheet
describing the terms of Executive’s employment).  Without limiting the
foregoing, this Agreement expressly supersedes all prior agreements (written or
oral) relating to Executive’s employment with the Company or any of its
subsidiaries.

 

(d)                                 Amendment and Waiver; Rights Cumulative. 
This Agreement may be amended, waived or discharged only by a writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).  No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance.  All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by a duly authorized representative of the Company (other
than Executive).  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Severability.  If any term, provision,
covenant or condition of this Agreement, or the application thereof to any
person, place or circumstance, shall be held to be invalid, unenforceable or
void, the remainder of this Agreement and such term, provision, covenant or
condition as applied to other persons, places and circumstances shall remain in
full force and effect.

 

(f)                                   Dispute Resolution.  Except as provided in
the Fair Competition Agreement, all Disputes shall be resolved in accordance
with the Arbitration Agreement attached hereto as Exhibit F and incorporated
herein.  This Section 8(f) shall survive the termination of Executive’s
employment and the expiration or termination of this Agreement.  Executive shall
execute and deliver to the Company a copy of such Agreement on or before the
Effective Date as a condition to the effectiveness of this Agreement.

 

(g)                                  Notices.  Any notices or other
communication required or permitted under this Agreement shall be effective only
if it is in writing and shall be deemed given when delivered personally, one day
after it is sent through a reputable overnight carrier, or three business days
after it is mailed by registered mail, return receipt requested, to the parties
at the following addresses (or at such other address as a party may specify by
notice given hereunder to the other party:

 

If to Executive:

 

At the address(es) listed in the Company’s personnel records.

 

with a copy to:

 

Wood & Lamping LLC

600 Vine Street, Suite 2500

Cincinnati, OH 45202

Telephone: (513) 852-6028
Facsimile: (513) 419-6428 
Attention: Edward S. Dorsey, Esq.

 

If to the Company:

 

99 Cents Only Stores LLC
4000 Union Pacific Avenue
Commerce, CA 90023
Telephone: (323) 980-8145
Facsimile: (323) 307-9611
Attention: General Counsel

 

8

--------------------------------------------------------------------------------


 

with copies to:

 

Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Telephone: (310) 201-4100
Facsimile: (310) 201-4170
Attention: Adam Stein

 

and

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Telephone: (310) 284-4582
Facsimile: (310) 557-2193 
Attention: Michael A. Woronoff, Esq.

 

(h)                                 Representations.  Executive hereby
represents and warrants that (a) there are no agreements, oral or written, to
which Executive is a party or by which Executive is bound that prohibit
Executive’s execution and delivery of, or performance under, this Agreement
except for agreements The Kroger Co. has informed Executive that The Kroger Co.
will not enforce or litigate; (b) Executive does not have any relationship or
interest that creates a conflict between the interests of Executive and the
Company or its direct or indirect parents or subsidiaries; and (c) none of the
information supplied by Executive to the Company in connection with Executive’s
employment by the Company misstated a material fact or omitted facts necessary
to make the information supplied by Executive not materially misleading.

 

(i)                                     Further Assurances.  Executive shall,
upon the Company’s reasonable request, execute such further documents and take
such other actions as may be permitted or reasonably required by law to
implement the purposes, objectives, terms, and provisions of this Agreement.

 

(j)                                    Interpretation.  The headings and
captions of this Agreement are provided for convenience only and are intended to
have no effect in construing or interpreting this Agreement.  The language in
all parts of this Agreement shall be in all cases construed according to its
fair meaning and not strictly for or against the Company or Executive.  As used
herein:  (i)  reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (ii) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (iii) “hereunder,” “hereof,” “hereto,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular article, section or other provision hereof;
(iv) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; (v) “or”
is used in the inclusive sense of “and/or”; and (vi) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.

 

9

--------------------------------------------------------------------------------


 

(k)                                 Acknowledgement.  Executive understands the
terms and conditions set forth in this Agreement and acknowledges having had
adequate time to consider whether to agree to the terms and conditions and to
consult a lawyer or other advisor of Executive’s choice.

 

(l)                                     Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be considered to have the
force and effect of an original.

 

(m)                             Each Party the Drafter.  Executive understands
the terms and conditions set forth in this Agreement and acknowledges having had
adequate time to consider whether to agree to the terms and conditions and to
consult a lawyer or other advisor of Executive’s choice.  This Agreement and the
provisions contained herein shall not be construed or interpreted for or against
any party to this Agreement because that party drafted or caused that party’s
legal representative to draft any of its provisions.

 

(n)                                 Time of Essence.  Time is and shall be of
the essence in connection with this Agreement and the terms and conditions
contained herein.

 

(n)                                 Survival.  All rights and obligations of any
party in Sections 4 through 8 of this Agreement not fully satisfied or
performed, as applicable, on the date Executive’s employment is terminated,
shall survive the termination of Executive’s employment and the expiration or
termination of this Agreement.

 

[Remainder of Page Intentionally Left Blank / Signatures on Next Page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

99 CENTS ONLY STORES LLC

 

By:

/s/Michael Green

 

 

 

Name: Michael Green

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

GEOFFREY J. COVERT

 

 

/s/ Geoffrey J. Covert

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSITION PROGRAM

 

If on any date after the Start Date, but on or prior to December 31, 2016,
Executive’s unvested equity or performance cash awards from The Kroger Co. are
involuntarily forfeited pursuant to the terms thereof by reason of (i) his
voluntary termination of employment with The Kroger Co. or (ii) acceptance of
employment with the Company, the Company shall pay Executive the amounts as set
forth in this Exhibit C.  Such payment shall be paid in the amounts and on the
dates provided in this Exhibit C, in each case, provided Executive’s employment
with the Company has not been terminated pursuant to Section 4(c) or (e), or
prongs (i), (ii), (v), (vi), (vii), (viii)(A), or (ix) of Section 4(a) of the
Agreement, as set forth below.

 

Restricted Stock:

 

Options:

 

 

 

 

 

Performance Cash:

 

Performance Units:

 

Determination
Date

 

Maximum
# of
Awards

 

Determination
Date

 

Maximum
# of
Awards

 

Exercise
Price

 

Determination
Date

 

Maximum
$ Value

 

Determination
Date

 

Maximum
# of
Awards

 

12/12/2015

 

6,500

 

3/10/2016

 

4,000

 

$

11.97

 

3/31/2016

 

$

373,172

 

3/31/2016

 

10,260

 

7/15/2016

 

3,804

 

6/23/2016

 

10,144

 

$

12.37

 

3/28/2017

 

$

239,269

 

3/28/2017

 

6,068

 

7/15/2016

 

3,804

 

7/12/2016

 

10,144

 

$

10.98

 

3/27/2018

 

$

77,443

 

3/27/2018

 

1,192

 

12/12/2016

 

13,000

 

7/15/2016

 

10,144

 

$

18.88

 

 

 

 

 

 

 

 

 

7/15/2017

 

3,804

 

7/15/2016

 

10,144

 

$

24.67

 

 

 

 

 

 

 

 

 

7/15/2017

 

3,804

 

7/12/2017

 

10,144

 

$

10.98

 

 

 

 

 

 

 

 

 

7/15/2018

 

3,804

 

7/15/2017

 

10,144

 

$

18.88

 

 

 

 

 

 

 

 

 

7/15/2018

 

3,804

 

7/15/2017

 

10,144

 

$

24.67

 

 

 

 

 

 

 

 

 

7/15/2019

 

3,804

 

7/15/2018

 

10,144

 

$

18.88

 

 

 

 

 

 

 

 

 

 

 

 

 

7/15/2018

 

10,144

 

$

24.67

 

 

 

 

 

 

 

 

 

 

 

 

 

7/15/2019

 

10,144

 

$

24.67

 

 

 

 

 

 

 

 

 

 

Executive represents and warrants that he would otherwise be entitled to the
amounts shown above from The Kroger Co. but for the involuntary forfeiture.

 

On each Determination Date the Company shall determine the applicable amount
payable in accordance with the Transition Program, if any, as follows:

 

(a)         with respect to Restricted Stock, the amount payable will be
calculated by multiplying the number of shares of Restricted Stock of The Kroger
Co. to which Executive otherwise would have been entitled on such date (not to
exceed the maximum set forth in the table above) by the Applicable Price
(defined below);

 

(b)         with respect to Options, the amount payable will be calculated by
multiplying the number of Options of The Kroger Co. to which Executive otherwise
would have vested on such date (not to exceed the maximum set forth in the table
above) by the Applicable Price less the Exercise Price of such Options;

 

(c)          with respect to Performance Cash awards, the amount payable will be
the amounts to which Executive otherwise would have been entitled from The
Kroger Co. (not to exceed the maximum set forth in the table above); and

 

14

--------------------------------------------------------------------------------


 

(d)         with respect to Performance Units, the amount payable will be
calculated by multiplying the number of Performance Units of The Kroger Co. to
which Executive otherwise would have been entitled (not to exceed the maximum
set forth in the table above) by the Applicable Price.

 

“Applicable Price” means the lesser of (i) $36.92 (the trailing 30-day average
closing price per share of The Kroger Co. common stock on September 4, 2015) and
(ii) the trailing 30-day average closing price per share of such common stock on
the trading day immediately preceding the applicable Determination Date.

 

Payment

 

Each amount payable pursuant to the Transition Program is payable in cash on the
Determination Date corresponding to each payment as set forth above.

 

Change in Control

 

Upon a Change in Control (as defined below), all amounts payable pursuant to the
Transition Program, including amounts for which the Determination Date would
otherwise occur after the effective date of the Change in Control, shall
accelerate, vest and become immediately payable as if the date of such Change in
Control is the Determination Date.

 

“Change in Control” shall have the meaning set forth in the Equity Plan,
provided that such Change in Control constitutes a “change in the ownership of
the corporation,” a “change in effective control of the corporation” or a
“change in the ownership of a substantial portion of the assets of the
corporation,” within the meaning of Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986, as amended.

 

Forfeiture; Repayment

 

If Executive’s employment is terminated on or prior to the second anniversary of
the Start Date pursuant to Section 4(c) or (e) of the Agreement then (i) all
unpaid amounts pursuant to the Transition Program shall be forfeited, and
(ii) not later than the 60th day following the date of termination Executive
shall repay to the Company (x) all amounts paid to Executive pursuant to the
Transition Program, minus (y) an amount equal to the difference between (I) all
federal and state income, FICA and California state employment taxes actually
paid by Executive with respect to such bonus and (II) Executive’s good faith
estimate of the reduction in his federal and state income taxes for the year of
repayment (determined as if such repayment is deductible in full and computed at
the highest marginal aggregate federal and state income tax rate applicable to
Executive in such year of repayment) attributable to all deductions available to
Executive by reason of such repayment. In addition, if, after the repayment to
the Company of any amount pursuant to clause (y) above, Executive becomes
entitled to receive any refund from a taxing authority with respect to such
repayment in excess of the amount described in clause (y) above, Executive shall
pay to the Company the amount of such excess promptly (but in no event later
than 10 business days) following receipt thereof. If the Company incurs any
costs or expenses, including attorneys’ fees, in collection of any such
repayment, then, in addition to all other remedies, Executive shall reimburse
the Company for all such costs and expenses.

 

15

--------------------------------------------------------------------------------


 

If Executive’s employment is terminated at any time pursuant to Section 4(c) or
(e) or prongs (i), (ii), (v), (vi), (vii), (viii)(A) or (ix) of Section 4(a) of
the Agreement, all unpaid amounts pursuant to the Transition Program shall be
forfeited.

 

Executive agrees to take all actions and execute and deliver all documents which
the Company reasonably requests in connection with the Transition Program.

 

For the avoidance of doubt, if Executive is enjoined from working for the
Company, neither the Company nor any of its affiliates shall be under any
obligation to Executive pursuant to the Transition Program.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RELEASE

 

17

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FAIR COMPETITION AGREEMENT

 

18

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ARBITRATION AGREEMENT

 

19

--------------------------------------------------------------------------------